DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
The applicant's amendments and arguments/remarks have been fully considered but are moot in view of the new grounds of rejections presented herein.  Specifically the examiner has provided the Maiz-Aguinaga reference to teach the limitations presented in the newly amended claims.
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term ‘existing’ but it is unclear what this is relative to. Furthermore it is unclear where those values come from or when those values were gathered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarrafzadeh et al. (US 2014/0288397) in view of Fox et al. (US 2005/0251418) and Gombrich et al. (US Patent No. 4857716) and Jimi et al. (US 2009/0285785) and Maiz-Aguinaga et al. (US 2016/0058342).
Regarding claim 1, Sarrafzadeh teaches a system for monitoring a patient in need of pressure ulcer treatment (Abstract), the system comprising: 
a sub-epidermal moisture scanner (10) comprising a barcode scanner (Paragraph 0070), wherein the SEM scanner is configured to measure an SEM value (Paragraph 0054); 
Sarrafzadeh is silent on the various barcodes being used.
Fox teaches a first barcode identifying the patient (Paragraphs 0025 and 0039-0040; 4), 
a second barcode identifying a caretaker (Paragraphs 0025 and 0039-0040; 12); and 

It would have been obvious to one of ordinary skill in the art to have modified Sarrafzadeh with Fox because it provides a system for managing healthcare that is safe and efficient while minimizing opportunities for error (Paragraph 0009 of Fox).
Sarrafzadeh is silent on the intervention asset being a pressure ulcer intervention asset.
Gombrich teaches wherein the intervention asset is selected from the group consisting of a support surface, a heel boot, a dressing, a low-friction sheet cover, a low-friction padded mattress surface, a wedge, a container of barrier cream, a container of topical cream for enhancing perfusion, an accelerometer measuring patient movement, and a silicone pad (drug vial which could be cream among any other necessary items related to the patient as required; Column 8, Lines 31-55). It would have been obvious to one of ordinary skill in the art to have modified Sarrafzadeh in view of Fox with Gombrich because Gombrich teaches the use of an intervention asset barcode as being common in the hospital applications (Column 8, Lines 31-55).
Gombrich is silent on the cream being for pressure ulcers. Jimi teaches creams that can be stored in a vial used for treatment of ulcers (Paragraph 0044). 
It would have been obvious to one of ordinary skill in the art to have modified Sarrafzadeh with Gombrich and Jimi because Gombrich teaches that it is typical for hospital items such as drugs and medications to have an identification bar code (Column 8, Lines 31-39 of Gombrich) and because it would provide an external agent for treatment of ulcers which has excellent healing effects (Abstract; Paragraph 0001 of Jimi).
Fox teaches further comprising a database (50) capable of receiving and storing the sub-epidermal moisture value, and the first barcode, second barcode, and third barcode collected by the sub-epidermal moisture scanner (Paragraphs 0026 and 0028). It would have been obvious to one of ordinary skill in the art to have modified Sarrafzadeh with Fox because it 
Sarrafzadeh in view of Fox are silent on the database being a secured cloud-based database.
Maiz-Aguinaga teaches a secured cloud-based database capable of: receiving and storing the SEM value, the first barcode, the second barcode, and the third barcode collected by the SEM scanner; comparing the SEM value to existing SEM values stored in the secured cloud-based database; and assigning a new intervention based on the comparing step (Paragraphs 0016 and 0022; Examiner notes as currently claimed Maiz-Aguinaga must merely teach a secured cloud database capable of performing the recited functions, and Maiz-Aguinaga teaches a secured cloud database that can receive and perform analysis on medical data and communicating the results and as such would be capable of performing the claimed functions; Examiner suggest amending to recite ‘configured to:’ instead of ‘capable of:’).
It would have been obvious to one of ordinary skill in the art to have modified Sarrafzadeh in view of Fox with Maiz-Aguinaga because it provides secure safekeeping of medical data (Paragraph 0022 of Maiz-Aguinaga).
Regarding claim 8, Sarrafzadeh is silent on the various barcodes being used. Fox teaches wherein the first barcode identifying the patient is printed as a part of a bracelet to be worn by the patient (Paragraph 0039). It would have been obvious to one of ordinary skill in the art to have modified Sarrafzadeh with Fox because it provides a system for managing healthcare that is safe and efficient while minimizing opportunities for error (Paragraph 0009 of Fox).
Regarding claim 9, Sarrafzadeh is silent on the various barcodes being used. Gombrich teaches wherein the first barcode identifying the patient is printed on a sheet of paper to be placed alongside a bed of the patient (medical chart; Column 8, Lines 31-55). It would have been obvious to one of ordinary skill in the art to have modified Sarrafzadeh in view of Fox with 
Regarding claim 10, Sarrafzadeh is silent on the various barcodes being used. Fox teaches wherein the second barcode identifying the caretaker is printed as part of an employee identification card to be worn by the caretaker (Paragraph 0039). It would have been obvious to one of ordinary skill in the art to have modified Sarrafzadeh with Fox because it provides a system for managing healthcare that is safe and efficient while minimizing opportunities for error (Paragraph 0009 of Fox).
Regarding claim 11, Sarrafzadeh is silent on the various barcodes being used. Fox teaches wherein the caretaker is selected from the group consisting of a physician, a nurse practitioner, a nurse, a physician assistant, and a healthcare worker (Paragraphs 0006 and 0037). It would have been obvious to one of ordinary skill in the art to have modified Sarrafzadeh with Fox because it provides a system for managing healthcare that is safe and efficient while minimizing opportunities for error (Paragraph 0009 of Fox).
Regarding claim 12, Sarrafzadeh is silent on the various barcodes being used. Fox teaches wherein the third barcode is affixed to the intervention asset (Paragraph 0039). It would have been obvious to one of ordinary skill in the art to have modified Sarrafzadeh with Fox because it provides a system for managing healthcare that is safe and efficient while minimizing opportunities for error (Paragraph 0009 of Fox). Sarrafzadeh is silent on the intervention asset being a pressure ulcer intervention asset. Gombrich teaches an intervention asset such as a medicament/cream (drug vial which could be cream among any other necessary items related to the patient as required; Column 8, Lines 31-55). It would have been obvious to one of ordinary skill in the art to have modified Sarrafzadeh in view of Fox with Gombrich because Gombrich teaches the use of an intervention asset barcode as being common in the hospital applications (Column 8, Lines 31-55). Jimi teaches creams that can be stored in a vial used for treatment of ulcers (Paragraph 0044). It would have been obvious to one of ordinary skill in the 
Regarding claim 13, Sarrafzadeh is silent on the various barcodes being used. Fox teaches wherein the third barcode is affixed to the packaging of the intervention asset (Paragraph 0040-0041). It would have been obvious to one of ordinary skill in the art to have modified Sarrafzadeh with Fox because it provides a system for managing healthcare that is safe and efficient while minimizing opportunities for error (Paragraph 0009 of Fox). Sarrafzadeh is silent on the intervention asset being a pressure ulcer intervention asset. Gombrich teaches an intervention asset such as a medicament/cream (drug vial which could be cream among any other necessary items related to the patient as required; Column 8, Lines 31-55). It would have been obvious to one of ordinary skill in the art to have modified Sarrafzadeh in view of Fox with Gombrich because Gombrich teaches the use of an intervention asset barcode as being common in the hospital applications (Column 8, Lines 31-55). Jimi teaches creams that can be stored in a vial used for treatment of ulcers (Paragraph 0044). It would have been obvious to one of ordinary skill in the art to have modified Sarrafzadeh with Gombrich and Jimi because Gombrich teaches that it is typical for hospital items such as drugs and medications to have an identification bar code (Column 8, Lines 31-39 of Gombrich) and because it would provide an external agent for treatment of ulcers which has excellent healing effects (Abstract; Paragraph 0001 of Jimi).
Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarrafzadeh et al. (US 2014/0288397) in view of Fox et al. (US 2005/0251418) and in further view of Tonar et al. (US 2016/0310034).
Regarding claim 2, Sarrafzadeh teaches wherein the sub-epidermal moisture scanner further comprises:

a circuit that is electronically coupled to the one or more electrodes to form a sensor (Paragraphs 0038-0039 and 00041-0043), and Tonar teaches generate a bioimpedance signal, and convert the bioimpedance signal into an sub-epidermal moisture value (Paragraphs 0007-0008; 0011-0014, and 0058);     
Sarrafzadeh is silent on the processor
Tonar teaches a processor electronically coupled to the circuit and configured to receive the sub-epidermal moisture values (Paragraph 0007 and 0058); and 
Tonar teaches a non-transitory computer readable medium that is electronically coupled to the processor and comprises instructions stored thereon that, when executed on the processor, causes the system to receive an sub-epidermal moisture value measured at the target tissue (Paragraph 0007 and 0058 and 0064), and Fox teaches receive the first barcode, receiving the second barcode, and receiving the third barcode (Paragraph 0034).
It would have been obvious to one of ordinary skill in the art to have modified Sarrafzadeh with Fox because it provides a system for managing healthcare that is safe and efficient while minimizing opportunities for error (Paragraph 0009 of Fox).
It would have been obvious to one of ordinary skill in the art to have modified Sarrafzadeh with Tonar because it allows for the treatment of ulcers in a timely an defective manner (Paragraph 0006 of Tonar)
Regarding claim 7, Sarrafzadeh teaches wherein the sensor is formed from an annular ring disposed around an inner circular electrode (Paragraph 0040; Figure 2).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarrafzadeh et al. (US 2014/0288397) in view of Fox et al. (US 2005/0251418) and in further view of Wright et al. (US 2014/0142984).
claim 16, Sarrafzadeh is silent on the database. Wright teaches wherein the database is a secured cloud-based database for storing data indexed by patient identification or caretaker identification (Paragraphs 0055 and 0058-0062). It would have been obvious to one of ordinary skill in the art to have modified Sarrafzadeh in view of Fox with Wright because it would provide an offsite method of access that is response to the needs of security and health information laws and regulations (Paragraph 0014 of Wright).

Examiner has provided the following alternate rejection:
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarrafzadeh et al. (US 2014/0288397) in view of Fox et al. (US 2005/0251418) and Duesterhoft et al. (US 2014/0298928) and Maiz-Aguinaga et al. (US 2016/0058342).
Regarding claim 1, Sarrafzadeh teaches a system for monitoring a patient in need of pressure ulcer treatment (Abstract), the system comprising: 
a sub-epidermal moisture scanner (10) comprising a barcode scanner (Paragraph 0070), wherein the SEM scanner is configured to measure an SEM value (Paragraph 0054); 
Sarrafzadeh is silent on the various barcodes being used.
Fox teaches a first barcode identifying the patient (Paragraphs 0025 and 0039-0040; 4), 
a second barcode identifying a caretaker (Paragraphs 0025 and 0039-0040; 12); and 
a third barcode identifying an intervention being applied to the patient (Paragraphs 0025 and 0039-0040; 8).
It would have been obvious to one of ordinary skill in the art to have modified Sarrafzadeh with Fox because it provides a system for managing healthcare that is safe and efficient while minimizing opportunities for error (Paragraph 0009 of Fox).
Sarrafzadeh in view of Fox is silent on the intervention asset being a pressure ulcer intervention asset.

It would have been obvious to one of ordinary skill in the art to have modified Sarrafzadeh in view of Fox with Duesterhoft because it allows for the monitoring of a wound and a wound dressing with disturbing the wound by removing the dressing (Paragraph 0033 of Duesterhoft).
Fox teaches further comprising a database (50) capable of receiving and storing the sub-epidermal moisture value, and the first barcode, second barcode, and third barcode collected by the sub-epidermal moisture scanner (Paragraphs 0026 and 0028). It would have been obvious to one of ordinary skill in the art to have modified Sarrafzadeh with Fox because it provides a system for managing healthcare that is safe and efficient while minimizing opportunities for error (Paragraph 0009 of Fox).
Sarrafzadeh in view of Fox are silent on the database being a secured cloud-based database.
Maiz-Aguinaga teaches a secured cloud-based database capable of: receiving and storing the SEM value, the first barcode, the second barcode, and the third barcode collected by the SEM scanner; comparing the SEM value to existing SEM values stored in the secured cloud-based database; and assigning a new intervention based on the comparing step 
It would have been obvious to one of ordinary skill in the art to have modified Sarrafzadeh in view of Fox with Maiz-Aguinaga because it provides secure safekeeping of medical data (Paragraph 0022 of Maiz-Aguinaga).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791